 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Anthony Coss,                         )
                                           )
 9              Plaintiff,                 )
                                           )           No. CV 16-576-TUC-CKJ
10   vs.                                   )
                                           )
11   Caliber Home Loans, Inc./Fidelity;    )                        ORDER
     Nationstar Mortgage, LLC; and Does 1- )
12   10,                                   )
                                           )
13              Defendants.                )
                                           )
14
            Pending before the Court is the Motion for Reconsideration (Doc. 52) filed by
15
     Plaintiff Anthony Coss (“Coss”). Although a Notice of Appeal has been filed, the Ninth
16
     Circuit Court of Appeals has issued an Order holding its proceedings in abeyance pending
17
     this Court’s resolution of the Motion for Reconsideration.1 The Court finds it has
18
     jurisdiction to review the Motion for Reconsideration.
19
            Although Coss has requested this matter be scheduled for oral argument, the Court
20
     declines to set this matter for oral argument. See LRCiv 7.2(f); 27A Fed.Proc., L. Ed. §
21
     62:361 (June 2018) ("A district court generally is not required to hold a hearing or oral
22
     argument before ruling on a motion.").
23
24
            1
              Coss filed his Motion for Reconsideration within 28 days of this Court’s Order.
25   Generally, the filing of a valid notice of appeal divests a district court of jurisdiction to alter,
26   amend or modify the order or judgment challenged in the appeal. Pope v. Sav. Bank of Puget
     Sound, 850 F.2d 1345, 1347 (9th Cir. 1988). However, a district court may clarify its judgment
27   or order. Morris v. Morgan Stanley & Co., 942 F.2d 648, 654-55 (9th Cir. 1991). Further, a,
     district court retains jurisdiction to dispose of timely motions for reconsideration. Tripati v.
28   Henman, 845 F.2d 205, 206 (9th Cir. 1988); see also Fed.R.App.P. 4(a)(4)..
 1          The Court has discretion to reconsider and vacate an order granting dismissal.
 2   Barber v. Hawaii, 42 F.3d 1185, 1198 (9th Cir. 1994); United States v. Nutri-cology, Inc.,
 3   982 F.2d 394, 396 (9th Cir. 1992). “The purpose of a motion for reconsideration is to
 4   correct manifest errors of law or fact or to present newly discovered evidence.” Harsco
 5   Corp. v. Zlotnicki, 779 F.2d 906, 909 (3rd Cir. 1985), cert. denied, 476 U.S. 1171 (1986).
 6    A motion for reconsideration is not to be used to ask a court “to rethink what the court
 7   had already thought through – rightly or wrongly.” Above the Belt, Inc. v. Mel Bohanan
 8   Roofing, Inc., 99 F.R.D. 99, 101 (E.D.Va. 1983) (limiting motions for reconsideration to
 9   cases where the court has patently misunderstood a party, where the court has made a
10   decision outside the adversarial issues presented to the court, where the court has made
11   an error not of reasoning but of apprehension, or where there has been a controlling or
12   significant change in the law or facts since the submission of the issue to the court); see
13   also United States v. Rezzonico, 32 F.Supp.2d 1112, 1116 (D.Ariz. 1998).
14          Indeed, legal errors are corrected on appeal and do not warrant reconsideration.
15   See e.g. Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir.1982); see also Title
16   v. United States, 263 F.2d 28, 31 (9th Cir.1959) (“Rule 60(b) was not intended to provide
17   relief for error on the part of the court or to afford a substitute for appeal.”). However,
18   in McDowell v. Calderon, 197 F.3d 1253 (9th Cir.1999) (en banc) (per curiam), the Ninth
19   Circuit sitting en banc suggested that, not only in the context of Rule 59(e), but also in
20   the context of Rule 60, “a failure to correct clear error” could constitute an abuse of
21   discretion. Id. at 1255 n. 4; see also id. (“[W]e disapprove [of] any suggestion . . . that a
22   refusal to reconsider is an abuse of discretion merely because the underlying order is
23   erroneous, rather than clearly erroneous.”).
24          Coss asserts the Court has erred because it did not order Coss to serve Tiffany and
25   Bosco and David Cowles. He asserts the Court should correct its error and order Coss to
26   properly serve Defendants Tiffany and Bosco and David Cowles. However, what Coss
27   fails to acknowledge that, pursuant to applicable rules, Coss had a responsibility to timely
28   serve all Defendants whether or not the Court made a specific order. By failing to do so,

                                                 -2-
 1   dismissal for failure to prosecute a claim is appropriate. Fed.R.Civ.P. 41(b); see also Hells
 2   Canyon Preservation Council v. United States Forest Service, 403 F.3d 683 (9th Cir. 2005).
 3          As the Court previously stated:
 4          Coss has not prosecuted this matter (i.e., completed service of all Defendants) within
            the deadlines set by this Court. Although Coss argues that he did not violate any
 5          Court order because the Court order referred to service of Nationstar, Coss does not
            discuss the Court’s directive that, if Coss did not timely complete proper service,
 6          Tiffany & Bosco could again seek to have the matter dismissed. As service of
            Tiffany & Bosco and Cowles has been quashed, Coss has not timely completed
 7          proper service. In other words, Coss has failed to timely prosecute this matter and
            has failed to comply with an order of the Court.
 8
     January 9, 2019, Order (Doc. 50, p. 2). Coss has not set forth any basis for the Court to
 9
     reconsider its decision that Coss failed to prosecute his claims. His disagreement with
10
     the Court's ruling is not a basis for reconsideration. Rather, Coss’ argument that the
11
     Court was in error on this issue should be directed to the appellate court. Rezzonico, 32
12
     F.Supp.2d at 1116, citing Refrigeration Sales Co., Inc. v. Mitchell-Jackson, Inc., 605
13
     F.Supp. 6, 7 (N.D.Ill. 1983). Additionally, the Court finds the motion does not reveal any
14
     manifest errors of law. See e.g., All Hawaii Tours Corp. v. Polynesian Cultural Ctr., 116
15
     F.R.D. 645, 648-49 (D.Haw. 1987) (rev'd on other grounds, 855 F.2d 860 (1988)) (motion
16
     for reconsideration must demonstrate valid reason why the court should reconsider its
17
     prior decision and must set forth facts or law of a strongly convincing nature to induce
18
     the court to reverse its prior decision). Rather, Coss is requesting the Court to rethink
19
     what it has thought through – rightly or wrongly.
20
            Accordingly, IT IS ORDERED the Motion for Reconsideration (Doc. 52) is
21
     DENIED.
22
            DATED this 3rd day of April, 2019.
23
24
25
26
27
28

                                                 -3-
